Citation Nr: 0942215	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of a left eye injury 
manifested by aphakia, aniridic, glaucoma, loss of vision, 
and field loss.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected headaches secondary to the 
service-connected results of left eye injury.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 
1980.  He also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that, inter alia, denied an evaluation in excess of 30 
percent for the service-connected  residuals of left eye 
injury, and granted service connection for headaches and 
assigned a 10 percent evaluation effective July 28, 2006.  

During the course of the appeal, in a June 2007 rating 
decision, the RO increased the evaluation for the service-
connected headaches to 30 percent, effective on July 28, 
2006.  

Inasmuch as a rating higher than 30 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in July 2009.  
A transcript of the hearing has been associated with the 
claims file.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Beginning on July 28, 2005, the service-connected 
residuals of a left eye injury (as aphakia, aniridic, 
glaucoma, loss of vision and field loss), is shown to have 
been productive of a disability picture that more nearly 
approximates that of blindness in the left eye having only 
light perception with visual acuity of 20/40 in the right 
eye, and a cosmetic defect of gross asymmetry of a paired set 
of features.  

3.  During the entire period of the appeal, the service-
connected headaches secondary to the service-connected 
results of left eye injury are not shown to have been 
manifested by migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a combined 50 percent 
evaluation, but not more, for the service-connected residuals 
of a left eye injury manifested by aphakia, aniridic, 
glaucoma, loss of vision, and field loss are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.84a, 
including Diagnostic Codes 6003, 6012, 6029, 6070, 6080 
(2009).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected headaches 
secondary to the service-connected results of left eye injury 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.124a, including Diagnostic Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

According to the case of Dingess/Hartman v. Nicholson, the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  19 
Vet. App. 473 (2006).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Adequate notice in increased evaluation cases further 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part Nos. 2008-7150, 2008-7115 (Fed. Cir. 
September 4, 2009).  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.  

With regard to the present claim for a higher initial rating 
for the service-connected headaches, the Office of VA's 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under VCAA are fully satisfied once service 
connection has been granted.  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

In an August 2006 letter, the RO advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  

The August 2006 letter also advised the Veteran of the five 
Dingess elements, to specifically include that that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  
Further, the RO sent the Veteran a letter in May 2008 
satisfying the notice requirements of Vazquez-Flores.  

Additionally, the August 2006 letter advised the Veteran that 
VA is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA; that he 
must provide enough information about the records to allow VA 
to request them; and that it was his responsibility to make 
sure VA received the records.  

In short, the Board finds that the Veteran has received 
notice of the elements required to support his claims, and 
notice of what evidence, if any, will be obtained by the 
Veteran and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board finds that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the Veteran, because it did not affect the 
essential fairness of the adjudication.  Rather, the 
Veteran's claims were fully developed and readjudicated after 
all required notice was provided, most recently in a March 
2009 Supplemental Statement of the Case (SSOC).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in 
September 2009 for the purpose of evaluating the severity of 
his service-connected disabilities.  The Board finds that the 
VA examination is adequate because, as shown below, it was 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation. To the extent the Veteran testified 
during his July 2009 Board hearing that the VA examiner did 
not accurately transcribe his current complaints, a review of 
the examination report shows that the VA examiner did, in 
fact, accurately report the Veteran's complaints.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claims.

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.  


II.  Analysis

The Veteran contends that higher ratings are warranted for 
his service-connected disabilities.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In contrast, the Court in Fenderson v. West distinguished 
appeals involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service-
connected.  12 Vet App 119, 125-26 (1999).  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, such as in the 
present claim for a higher rating for the service-connected 
headaches, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Accordingly, with regard to the Veteran's claim for an 
initial evaluation in excess of 30 percent for the service-
connected headaches, the Board has considered all evidence of 
severity since the effective date for service connection.  

Additionally, with regard to the claim for an evaluation in 
excess of 30 percent for the service-connected residuals of a 
left eye injury, the Board has considered all the evidence 
within one year of his July 2006 claim.  

The Board's adjudication of this claim accordingly satisfies 
the requirements of Hart.  


A.  Evaluation of Service-Connected Residuals of a Left Eye 
Injury

The Veteran first asserts that an evaluation in excess of 30 
percent is warranted for the service-connected residuals of a 
left eye injury manifested by aphakia, aniridic, glaucoma, 
loss of vision and field loss.  

By way of history, the RO initially granted service 
connection for the disability which they characterized as 
"aphakia, left eye."  During the course of the appeal in a 
June 2007 SOC, the RO recharacterized the service-connected 
disability to "residuals of left eye injury, aphakia, 
aniridic glaucoma, loss of vision, and field loss."  
Further, the RO granted special monthly compensation under 38 
U.S.C.A. § 1114, based on loss of use of the left eye, in a 
June 2007 rating decision.  The RO assigned an effective date 
of July 28, 2006.  

(The Board notes that although the Veteran at his hearing 
appeared to raise the issue of an earlier effective date for 
the grant of the special monthly compensation, the issue is 
not presently before the Board.)  

Disabilities of the eye are evaluated under the Diagnostic 
Code (DC) criteria of 38 C.F.R. § 4.84a.  

Initially, the Board notes, the provisions of 38 C.F.R. § 
4.79 provide that loss of use or blindness of one eye, having 
only light perception, will be held to exist when there is 
inability to recognize test letters at one foot and when 
further examination of the eyes reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at three feet, lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet, being 
considered of negligible utility. 38 C.F.R. § 4.79.  

The service-connected aphakia is evaluated under DC 6029, 
which provides that a 30 percent rating is assigned for 
either bilateral or unilateral aphakia.  Further, the Note to 
DC 6029 provides that the 30 percent rating prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition and is not to be combined with any 
other rating for impaired vision.  

When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  38 
C.F.R. § 4.84a, Diagnostic Code 6029 (2007).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Visual acuity where there is blindness in 1 eye having only 
light percent is evaluated under the diagnostic criteria of 
DCs 6067 to 6070.  Under DC 6070, a 30 percent rating is 
assigned for blindness in one eye (having only light 
perception) when corrected visual acuity in the other eye is 
20/40.  See 38 C.F.R. § 4.84a.  

The Board notes that the Veteran is also service-connected 
for glaucoma, which the September 2006 VA examiner opined was 
secondary to the service-connected trauma.  

Congestive or inflammatory glaucoma (which is also called 
traumatic glaucoma), is evaluated under DC 6012.  Under DC 
6012, a rating of 100 percent is assigned for frequent 
attacks of congestive or inflammatory glaucoma.  Otherwise, 
congestive or inflammatory glaucoma is rated as iritis under 
DC 6003.  See 38 C.F.R. § 4.84a, DC 6012.  

Under  DC 6003 (for iritis), a rating is assigned from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating during 
active pathology is 10 percent.  

The Board notes that the Veteran is not service connected for 
any disability of the right eye.  Where service connection is 
in effect for only one eye, the visual acuity in the 
nonservice-connected eye will be considered to be normal 
(20/40 or better) unless there is blindness in that eye.  See 
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070; Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  

(The provisions for evaluating disabilities of the eyes 
(vision) were amended as of November 10, 2008.  The revised 
provisions, however, are only applicable to claims received 
on or after December 10, 2008.  See 73 F.R. 66543-02.  The 
present Veteran filed his claim for an increase in July 2006.  
Accordingly, the revised provisions are not applicable in the 
present case.  

The evidence in the present case demonstrating the severity 
of the Veteran's service-connected left eye disability for 
the period on appeal includes VA outpatient ophthalmology 
treatment notes beginning July 2005 showing that the 
Veteran's left eye disability was manifested by exotropia; 
visual acuity with correction of +10.75 -4.50 axis (x) 065 
was that of 20/40-1.  

The Veteran also underwent a VA examination in September 
2006.  The examiner reviewed the claims file and the May 2001 
to July 2006 VA outpatient treatment eye clinic records.  
Accordingly, the examiner noted the Veteran's in-service left 
eye injury with two surgical repairs.  

More recently, the VA examiner noted that the medical records 
showed a current diagnosis of aphakia with traumatic 
aniridia, left eye, chronic glaucoma left eye, status post 
scleral buckle, chronic inflammation, and corneal edema 
diagnosed in 2002.  His most recent visual acuity, measured 
in July 2006, was 20/50 minus with aphakic correction.  

With regard to his current left eye symptoms, the Veteran 
complained of severe light sensitivity and severe loss of 
vision, because he could not wear a contact lens.  According 
to the VA examiner, the eye was "essentially blind."  

The Veteran also complained of excessive tear and pain, 
blurred vision, and loss of superior vision.  He did not have 
true diploplia, but saw occasional shadow images, which made 
it difficult for him to drive.  

On examination, the examiner found left eye visual acuity 
uncorrected for near of less than Jaeger-14 and, for 
distance, hand motion inferiorly; with aphakic correction of 
+11.25 -5.00 x 065 his visual acuity was 20/50 -2; near 
vision was less than Jaeger -14.  

Pupillary examination revealed no iris, hence no pupil; there 
was variable exotropia and extraocular movements were full.  
Goldmann's visual fields revealed +12.00 using aphakic 
correction; the examiner noted severe constriction 
superiorly.  

Superiorly, the constriction was complete; inferiorly, the 
visual field was limited to 10 degrees.  External examination 
revealed ptosis with positive lid erythema.  Slit lamp 
testing revealed +2 conjunctival injection; irregular cornea; 
surface changes with Fluorescein uptake and bullae centrally; 
inferiorly, there was a dense corneal scar; anterior chamber 
was contiguous with posterior chamber; there was no visible 
iris.  

There was also plus 2 flare and plus 1 cell in the chambers, 
and aphakia.  Dilated funduscopic examination revealed severe 
optic nerve cupping, with the retina flat on the scleral 
buckle, and narrowed vessels.  

Based on the results of the examination, the VA examiner 
diagnosed aphakia, corneal scarring, corneal edema, glaucoma, 
retinal detachment, status post-scleral buckle; chronic 
inflammation; aniridia, plus exotropia, ptosis, and a 
severely disfigured eye, all directly related to the 
Veteran's in-service trauma.  The examiner concluded that the 
Veteran's left eye was irreversibly legally blind at that 
point.  

The record also includes an April 2007, private (non-VA) 
ophthalmology note indicating that the Veteran was seen in 
April 2007 for far advanced aphakia glaucoma left eye, status 
post corneal scleral laceration and retinal detachment left 
eye, and corneal scar left eye.  

The record on appeal also includes ongoing VA outpatient 
ophthalmology treatment notes showing results consistent with 
that reported by the VA examiner.  For instance, in a January 
2008 ophthalmology note, it is reported that the Veteran's 
severe left eye field loss was not significantly worse, but 
the Veteran could not read with that eye due to field loss.  

At the most recent ophthalmology examination of record in 
December 2008, the Veteran's left eye visual refraction was 
+9.00 - 4.50 x 070 20/60-1.  Extra ocular motilities were 
smooth and full in cardinal positions of gaze, and the finger 
counting fields were full.  Tonometry/Goldmann was 21mm.  
Dilated funduscopic examination revealed left eye very hazy, 
view totally cupped, with the periphery showing scleral 
buckle and detached retina inferiorly.  

The Veteran and his wife testified in support of his claim 
during the July 2009 hearing.  The Veteran explained that the 
Veteran's symptoms consisted of his eyes tearing constantly 
with constant pain.  His wife, a licensed practical nurse 
(LPN), testified that the Veteran's glaucoma was becoming 
worse, especially because the most effective medication was 
becoming increasingly difficult to obtain.  The pain caused 
headaches.  He missed work one to two days per month, but 
worked in a job with a lot of flexibility.  

In comparing the Veteran's symptoms during the period of 
appellate review, as noted, to the rating criteria, the Board 
finds that the service-connected disability picture warrants 
an evaluation in excess of the currently assigned 30 percent.  

The Board finds that the Veteran's disability is most 
appropriately evaluated under the criteria of DC 6029, 
because it allows for the most favorable rating.  

Under the criteria for evaluating aphakia on the basis of 
impairment of central visual acuity, a higher evaluation is 
not warranted, because 30 percent is the highest available 
evaluation when there is normal vision in the nonservice-
connected eye.  See 38 C.F.R. § 4.84a, DC 6029, 6070.  

As indicated, the Veteran's nonservice-connected (right) eye 
is considered by law to have normal vision as he is not shown 
to have blindness in that eye.  See 38 C.F.R. § 4.84a.  

A higher rating is warranted, however, because the criteria 
of DC 6029 provide that a higher evaluation may be assigned 
if there is a serious cosmetic defect added to the total loss 
of vision.  See id.  The VA examiner in September 2006 
characterized the Veteran's left eye disability as "severely 
disfiguring," and noted exotropia.  

The applicable rating criteria, under 38 C.F.R. § 4.118 DC 
7800, provide that a minimum 10 percent evaluation is 
warranted for scars of the head, face, or neck with one 
characteristic of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.  

The eight "characteristics of disfigurement" are (1) a scar 
of five or more inches (13 or more cm.) in length; (2) a scar 
of at least one-quarter inch (0.6 cm.) wide at the widest 
part; (3) surface contour of the scar elevated or depressed 
on palpation; (4) scar adherent to underlying tissue; (5) 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1.  

(The Board notes that although as of October 23, 2008, 
revised provisions for evaluating scars were enacted, the 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  

Accordingly, these revisions do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of the claim in July 2006.)  

In comparing the VA examiner's description of the Veteran's 
cosmetic defect with the rating criteria of DC 7800, the 
Board finds that assignment of a separate 30 percent 
evaluation is appropriate on this basis.  

Specifically, the examiner noted a "severe" disfigurement 
in the left eye characterized by exotropia, which more nearly 
approximates gross asymmetry of a paired set of features.  
See 38 C.F.R. § 4.118, DC 7800.  

Combining the 30 percent rating assigned for loss of visual 
acuity and the 30 percent rating assigned for the cosmetic 
defect under DC 6029, results in a combined 50 percent 
evaluation.  See 38 C.F.R. § 4.25.  

A higher evaluation is not otherwise warranted.  First, to 
the extent the evidence of record shows that the Veteran has 
loss of visual field limited to 10 degrees, the criteria for 
rating impairments of visual field do not provide a rating 
greater than 30 percent for unilateral impairment of field 
vision.  See 38 C.F.R. § 4.84a.  Accordingly, a higher 
evaluation is not warranted on that basis.  

With regard to the criteria of DC 6012 for evaluating 
traumatic glaucoma, a 100 percent evaluation is not 
warranted, because the disability is not shown to be 
productive of "actual total disability."  See 38 C.F.R. 
§ 4.84a, DC 6012.  Rather, as indicated, the Veteran has 
continued to work during the period of the appeal, and he has 
missed only one to two days of work per month.  

Although the Veteran describes headaches, which cause him to 
need to rest, the Veteran is separately evaluated for 
service-connected headaches (addressed herein below).  See, 
e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  Evaluating the same symptoms under two diagnoses 
would be impermissible pyramiding.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Accordingly, an evaluation higher than 30 percent is not 
warranted for the service-connected left eye glaucoma on the 
basis of actual total disability, pain, rest-requirements, or 
episodic incapacity.  See 38 C.F.R. § 4.84a, DC 6003.  

In any event, the Board has evaluated the disability under DC 
6029, which expressly states that separate ratings are not 
warranted for any other rating based on impaired vision.  In 
other words, separate ratings are not available for the 
service-connected aphakia and any other disability, including 
glaucoma.  See 38 C.F.R. § 4.84a, DC 6029.  

Finally, as the left eye has not been enucleated and as 
indicated by the Veteran's report of having severe 
sensitivity to light in the left eye, there is no indication 
of anatomical loss of the eye.  Therefore, a higher 
evaluation is not warranted on that basis.  See 38 C.F.R. 
§ 4.84a, DC 6029, 6066.  

In conclusion, the Board finds that a combined 50 percent 
evaluation, but not higher, is warranted overall for the 
service-connected left eye disability.  To the extent the 
present level of disability is factually ascertainable within 
one year of the date of the claim for an increased rating, 
the 50 percent evaluation is warranted beginning July 28, 
2005.  See 38 C.F.R. § 3.400.  

"Staged ratings," however, are not warranted because the 
schedular criteria for a rating in excess of 50 percent were 
not met at any time during the period under appellate review.  
See Hart, 21 Vet. App. at 505.  


B.  Initial Evaluation of Service-Connected Headaches

The Veteran is also contending that an evaluation in excess 
of 30 percent is warranted for the service-connected 
headaches.  

The Board notes that although the Veteran is not presently 
diagnosed with migraine headaches, his service-connected 
disability has been rated by analogy to 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100 for migraine headaches.  

According to DC 8100, a 30 percent evaluation is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  

The highest evaluation, 50 percent, is assigned for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

In the present case, the evidence demonstrating the severity 
of the Veteran's service-connected headaches during the 
period of the rating appeal first shows that the Veteran 
underwent a VA neurological examination in September 2006.  
The examiner reviewed the claims file and then wrote a 
detailed description of the Veteran's in-service eye injury 
and subsequent headaches.  The examiner also summarized the 
recent private (non-VA) and VA medical records.  

With regard to his current symptoms, the Veteran complained 
of retroorbital pain, which he rated as 5 to 6 out of 10, and 
lasted from 4 hours to a whole day.  The pain occurred once 
or twice per week.  For relief, he used over-the-counter 
medication, which provided partial relief; he also preferred 
to lie down in a dark room and rest.  There were no specific 
precipitating factors.  

The VA examiner also performed a thorough physical and 
neurological evaluation.  Based on the results of the 
examination, the VA examiner diagnosed a pattern of chronic 
recurrent headaches with some features of common migraine, 
which he opined were more likely than not related to the 
service-connected left eye injury.  

In his November 2005 NOD, the Veteran reiterated that he had 
1 to 2 headaches per week.  Sometimes, they occurred up to 4 
times per week, but sometimes only once per week.  The 
pressure in his eyes and exposure to bright light 
precipitated the pain.  

Following the VA examination, the Veteran underwent a 
consultation in October 2006 with a private (non-VA) 
neurologist.  The neurologist noted the Veteran's complaints 
of stereotyped headaches.  

According to the Veteran, he would first feel a little twinge 
in the left eye followed by a very severe steady pressure-
like pain around the eye, which the Veteran rated as 5 to 6 
out of 10 in intensity accompanied by photophobia and hazy 
vision, ptosis, and tearing.  He denied sonophobia, nausea, 
and vomiting.  The Veteran also indicated that he could not 
bend down, as this would increase the pressure severely.  The 
headaches last 3 to 4 hours and occurred approximately 8 
times per month.  

The neurologist then commented that the headaches are 
significant enough that "they may" interfere with the 
Veteran's ability to function at work, because the exertion 
would significantly increase the headaches.  She also 
commented that the Veteran had developed glaucoma in the left 
eye, which was stable.  

The neurologist then performed a thorough physical and 
neurological examination.  Based on the results of the 
examination, the neurologist diagnosed posttraumatic 
headaches of a chronic nature.  She recommended further 
follow-up.  

Throughout the period of the appeal, various VA ophthalmology 
outpatient treatment records, including in March 2007, note 
that the Veteran had "severe" migraine headaches.  

The Veteran also testified in support of his claim during his 
July 2009 Board hearing that he had daily headaches with 
severe flare-ups once or twice per week.  During a flare-up, 
he had to stay in a dark room most of the day, and the 
headaches were accompanied by nauseousness.  He had missed 
work once or twice per month due to the headaches, and would 
miss more if he did not work the second (evening) shift.  He 
used over-the-counter medication to relieve the pain.  He 
also used an ocular medication, but due to scarcity, it was 
not always available; without the medication, the frequency 
of his flare-ups increased.  

The Veteran's wife, who is a LPN, similarly testified that 
the Veteran's headaches were manifested by inner-ocular 
pressure, which caused pain.  The Veteran could not go out 
into bright sunlight (or have the inside lights turned up too 
high). 

In comparing the Veteran's symptoms since the effective date 
of service connection, as noted, to the rating criteria, the 
Board finds that the service-connected disability does not 
warrant an evaluation in excess of the currently assigned 30 
percent.  

Throughout the course of the appeal, the Veteran has 
described headaches occurring up to 1 to 2 times per week, 
accompanied by complaints of nausea and photophobia.  

Although this represents frequent headaches, the headaches 
are not shown to be prolonged and productive of severe 
economic inadaptability.  Rather, as indicated, the Veteran 
has continued to work, and he works in a position that does 
not involve exposure to bright lights.  Also, the job allows 
him flexibility in taking time off due to flare-ups, so that 
he only misses work one to two days per month.  

The Board recognizes that the service-connected headaches 
have had some impact on the Veteran's ability to work.  
Nonetheless, he is able to work gainfully outside the home, 
and the evidence shows that headaches only infrequently 
interfere with his work.  

Finally, "staged ratings" are not warranted because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  


Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Although a 
private neurologist indicated in October 2006 that the 
Veteran's headaches may interfere with his ability to work, 
the record does not demonstrate an actual, marked 
interference with the Veteran's employment.  

Further, the criteria of DC 8100, as shown, contemplate the 
impact of the disability on a Veteran's ability to work.  
Otherwise, the evidence does not show that the Veteran's 
headaches or his service-connected left eye disability are 
productive of marked interference with employment in excess 
of that contemplated by the rating schedule.  

Further, there is no evidence of frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  





ORDER

A 50 percent evaluation, but not higher for the service-
connected residuals of a left eye injury manifested by 
aphakia, aniridic, glaucoma, loss of vision and field loss, 
beginning July 28, 2005, is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An initial evaluation higher than 30 percent for the service-
connected headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


